Citation Nr: 1440219	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  09-03 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  A notice of disagreement was received in April 2008; a statement of the case was issued in February 2009; and the Veteran filed a timely substantive appeal in February 2009.  

This matter was previously before the Board in July 2012, at which time it was remanded for the purpose of scheduling the Veteran for a Board hearing.  The Veteran testified before the undersigned Veterans Law Judge in October 2012.  A transcript of that proceeding has been associated with the claims file. 

The Veteran's motion to reverse the July 2012 Board decision, pertaining to claims of service connection for anemia and restless leg syndrome, on the basis of clear and unmistakable error (CUE) is addressed in a separate decision.


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, obstructive sleep apnea was incurred in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for obstructive sleep apnea have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision, the Board grants service connection for obstructive sleep apnea.  As such action represents a complete allowance of the Veteran's claim, no further discussion of VA's duties to notify and to assist is necessary.

Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In this case, obstructive sleep apnea is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation. 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Sleep Apnea

The Veteran primarily contends that his sleep apnea had its onset during active duty service.  He specifically testified that he was treated on multiple occasions for tonsillitis, sore throat, congestion and other upper respiratory symptoms in-service; he also reported in-service symptoms such as trouble sleeping, waking up with dry mouth, daytime fatigue/sleepiness, and snoring that was so severe he had to be transferred to a single-man room. See Hearing Transcript, pp. 3-6.  He further testified that he experienced a similar symptom pattern, including gasping for air during sleep, shortly after service and leading up to his 1993 obstructive sleep apnea diagnosis. 

Alternatively, he contends that his sleep apnea is secondary to his service connected kidney condition, glomerulonephritis. 

As an initial matter, the record reflects that the Veteran has a current disability - namely obstructive sleep apnea. See VA and Private Treatment Records.  

Next, the Veteran's service treatment records (STRs) are negative for treatment for or a diagnosis of sleep apnea while he was in active service.  However, a review of his STRs shows that the Veteran had been repeatedly treated for symptoms/diagnoses such as sore throat and tonsillitis throughout his entire active service.  On December 1967 separation examination, the Veteran endorsed "frequent trouble sleeping" and "ear, nose, or throat trouble." See Separation Report of Medical History. 

Further, in both his hearing testimony and written statements of record, the Veteran has consistently reported that he experienced sleep apnea symptoms (e.g., severe snoring, daytime fatigue, etc.) during active duty service and near-continuously until his 1993 diagnosis. See Hearing Testimony; see also March 2012 Statement from Veteran and Chronology of Symptoms.  The Veteran is competent to report when he first experienced symptoms of sleep apnea and that they have continued since service.  Moreover, the Board finds the Veteran credible. See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

Additionally, the Veteran's ex-wife submitted a statement in May 2009 corroborating the Veteran's accounts of in-service and immediate post-service sleep apnea symptoms.  She stated that she met the Veteran while he was in-service in 1967 and that they married in 1968 (divorced in 1983), and that he "snored loudly and frequently...every time he slept he snored.  His snoring was significantly noticeable from the beginning: 1968 and throughout our marriage...we had no idea that his snoring might be a symptom of a more serious sleeping disorder." 

The Veteran has submitted numerous other lay statements corroborating his pre-service and post-service symptoms of sleep apnea and attesting to longstanding sleep apnea symptomatology since service.  

For example, his brother, R.J., stated that he shared a bedroom with the Veteran growing up and that he "did not have any sleeping problems."  Following the Veteran's separation from service in 1968, R.J. once again shared a room with the Veteran and stated that he no longer slept through the night; his breathing was sporadic; he gasped for breath; and he was always fatigued. See January 2008 Statement from R.J.  

Likewise, in July 2012, his wife, K.J., provided a statement indicating that she could "corroborate that [the Veteran's] sleep problems were obvious back to 1980," and that, based on her personal observation, she could attest to the fact that every aspect of the Veteran's life had been adversely affected by his sleep apnea symptoms, which included: snoring and breathing problems while sleeping; weight gain; problems concentrating; daily fatigue; and consistently low ferritin levels.  

In yet another supporting statement, G.J. stated that he first met the Veteran in 1974 and that he had firsthand knowledge of the Veteran's sleeping problems since 1974 because "our families spent many a weekend together camping and vacationing."  He stated that the Veteran had obvious symptoms of sleep problems "in both his waking and sleeping hours," including snoring and snorting in his sleep; periods of not breathing; daytime fatigue/tiredness; and weight gain.  In summary, G.J stated that he had known the Veteran for most of his adult life, and there was "no doubt in my mind that, after we became friends in 1974, he continued to have sleeping problems 24 hours a day, 7 days a week; symptoms...as a life insurance agent, I understand how medical conditions affect people's lives.  I recognize conditions don't necessarily appear overnight, nor get diagnosed right away, but I can corroborate that [the Veteran] did have symptoms of frequent trouble sleeping during the early 1970's...I believe, perhaps, the beginnings of his diagnosed sleep apnea." 

Lastly, in a March 2012 statement, J.N. stated that he had known the Veteran for 25 years, and during that time, he was aware that the Veteran could not get much sleep at night and that he suffered from daytime tiredness fatigue.  

The Board notes that lay testimony is competent to establish the presence of observable symptomatology. Layno, supra.  The Veteran's spouse, ex-spouse, brother, and friends are competent to report that they witnessed the Veteran's sleeping patterns and various symptoms before (brother), during (ex-spouse), and/or after (brother, friends, wife, and ex-spouse) service.  Moreover, the Board finds those statements to be credible as there is nothing in the record that expressly contradicts them.  

Again, the Veteran was formally diagnosed with obstructive sleep apnea in 1993.  See July 1993 Private Treatment Record.  Notably, a February 2012 RO Formal Finding reflects that VA treatment records for the periods from January 1968 to December 1968, and January 19690 to December 1993, are unavailable for review in this case.  

In any event, the record contains a June 2008 statement from Dr. F., of the VA Sleep Medicine clinic, which indicated that the Veteran had developed snoring during service and was kept separated from other service personnel because of how loudly he snored.  Dr. F. also noted that the Veteran had problems with his sleep during service and that this was "documented on discharge papers pertaining to his medical review."  Dr. F. went on to state that following service, "it then indicated that he had trouble with his sleep and unrefreshing sleep."  Based on the foregoing, Dr. F. provided a diagnosis of chronic obstructive sleep apnea, "likely beginning as young adult."  The Board notes that the Veteran was 22 years of age when he separated from service in 1968. 

The record also contains a November 2013 statement from a private physician, Dr. T.K.M., which indicated that, from review of his military medical records and patient history, it was "apparent that [the Veteran] had problems with recurrent tonsillitis as a young adult," and that he had been diagnosed with acute tonsillitis due to beta hemolytic streptococci during service.  He further noted that his medical records also indicated some problems with leg cramps and trouble sleeping while in the military.  Dr. T.K.M. that he was "uncertain" as to whether this acute infection with strep tonsillitis back in 1968 led to subsequent sleep apnea, or whether sleep apnea was present during his military service; however, acute/chronic enlarged tonsils "can cause or exacerbate obstructive sleep apnea."  

Lastly, the record contains an April 2007 statement from Dr. D.L.P., which indicated that the Veteran's current diagnoses included chronic glomerulonephritis (kidney condition), hypertension, hyperlipidemia, GERD, degenerative disc disease, obesity, insomnia, and obstructive sleep apnea.  Dr. D.L.P. noted that the Veteran's "primary problem" was service-connected glomerulonephritis, which started in 1967 while in-service.  Dr. D.L.P. explained that "hypertension begets hypertension" was a principle that describes the process of recruitment of multiple factors even though one abnormality was responsible for the initial disorder.  Such process, he stated, was also observed in the development of the co-morbid conditions for which the Veteran was being treated.  He thus opined that the "initial disorder" was glomerulonephritis diagnosed while on active duty, with all the co-morbid conditions (including the noted sleep apnea) developing over the years, and directly related to the primary diagnosis. 

In conjunction with the above medical statements, the Veteran also submitted various internet articles concerning complications associated with tonsillitis. See Mayo Clinic Internet Articles.  These complications expressly included disrupted breathing during sleep, or obstructive sleep apnea.  The Veteran also submitted an article from the Ortho Apnea Academy, which indicated that sleep apnea went unnoticed as a clinical entity of interest until almost 30 years ago.  

The Board finds that the opinions of Drs. F., T.K.M., and D.L.P., while competent and probative, are not entirely persuasive as to the issue of nexus.  Indeed, Dr. F. opined that the Veteran's sleep apnea had its onset in young adulthood, but he did not directly relate it to service.  Likewise, Dr. D.L.P. generally opined that acute/chronic enlarged tonsils "could" cause or exacerbate obstructive sleep apnea, but his opinion is couched in terms of uncertainty.  Lastly, Dr. D.L.P. appeared to relate numerous "co-morbid" conditions to the service-connected kidney condition, but he provided no true rationale/explanation as to how the kidney condition caused or aggravated sleep apnea.  In light of the foregoing, the medical opinion of record are of little probative value in this case. 

In the case of Walker v. Shinseki, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  While the Veteran's obstructive sleep apnea is not a chronic disease listed under 38 C.F.R. § 3.309(a), as indicated above, the Board has nonetheless found the evidence at least in equipoise on the question of whether the Veteran had obstructive sleep apnea symptoms that began during service and continued since service separation, thus tending to show direct service incurrence. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a), (d).  As discussed below, however, the Board is granting the service connection claim based on evidence, including that pertinent to service, which establishes that the obstructive sleep apnea began in service and was so "incurred in" service.  The finding that the Veteran has had obstructive sleep apnea symptoms since service is supportive of the claim overall because it tends to show that the symptoms that began in service were the basis for the later diagnosed obstructive sleep apnea. See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent on in-service and post-service symptoms - dizziness, loss of balance, hearing trouble, stumble and fall, and tinnitus - that were later diagnosed as Meniere's disease). 

In this case, as there is no adequate medical nexus opinion as to the etiology of the Veteran's obstructive sleep apnea, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  

Here, STRs clearly document ongoing problems with tonsillitis, and complaints of ear, nose, and throat problems and frequent trouble sleeping.  Such pertinent in-service findings, coupled with the Veteran's competent and credible testimony that he experienced trouble sleeping, daytime fatigue/sleepiness, and severe snoring during service and leading up to his 1993 diagnosis of sleep apnea, along with the competent and credible lay statements from his wife, ex-wife, friends, and brother variously conveying that the Veteran snored loudly, stopped breathing while sleeping, and suffered fatigue during and continuously after service, tends to show that the symptoms of obstructive sleep apnea had their onset during service; that is, the evidence shows that sleep apnea was "incurred in" active service. See 38 C.F.R. § 3.303(d). 

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for direct service connection for obstructive sleep apnea have been met. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER


Entitlement to service connection for sleep apnea is granted. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


